NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 7 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT




SENECA INS. CO.,                             No. 16-55079

             Plaintiff – Appellant           D.C. 8:14-cv-01788-CJC-DFM

     v.                                      MEMORANDUM*

ALLIED INS. CO. et al

             Defendant – Appellee



                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                        Argued and Submitted June 5, 2017
                              Pasadena, California

Before: BEA and HURWITZ, Circuit Judges, and MOTZ,** Senior District Judge.




*
 This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
**
  The Honorable J. Frederick Motz, Senior United States District Judge for the
District of Maryland, sitting by designation.
                                                                                      1
      Seneca Insurance Company (“Seneca”) appeals the district court’s (1) Rule

12(b)(6) dismissal of its equitable contribution claim against AMCO Insurance

Company (“AMCO”); and (2) summary judgment in favor of AMCO on Seneca’s

remaining breach of contract claim. For the reasons stated below, we affirm.

      1.     An equitable contribution claim requires “two or more valid contracts

of insurance covering the particular risk of loss and the particular casualty in

question.” Fireman’s Fund Ins. Co. v. Md. Cas. Co., 77 Cal. Rptr. 2d 296, 305

(Ct. App. 1998). Seneca’s first amended complaint alleged that Seneca rescinded

its insurance policy retroactive to a date prior to the fires. Accordingly, Seneca’s

equitable contribution claim is not viable because there were not two valid

contracts of insurance covering the Insureds’ loss at the time of the fires.

      2.     The district court correctly found that Seneca’s breach of contract

claim is barred by the applicable one-year limitations period. A one-year

limitations period applies pursuant to the express terms of the AMCO Policies and

California Insurance Code § 2071 because Seneca’s first amended complaint

alleged that the insureds, Seneca’s assignors, were entitled to recover against

AMCO for fire-damage property loss.

      AFFIRMED.




                                                                                       2